OPINION
Per CURIAM.
This is an appeal on questions of law from the judgment of the Common Pleas Court, reversing the order of the Board of Liquor Control affirming the action of the Department of Liquor Control in rejecting an application for a Class D-4 permit.
The issues presented are all ably discussed and clearly decided in a well written opinion by Judge Randall. We are in accord with the reasoning and conclusions of the Common Pleas Court and adopt Judge Randall’s opinion as our own.
Judgment affirmed.
WISEMAN, PJ, MILLER and HORNBECK, JJ, concur.